DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 12/03/2020 are acknowledged and have been fully considered. Claims 1-12 and 14-20 have been amended; claim 13 has been canceled; claims 15-20 remain withdrawn; no claims have been added. Claims 1-12 and 14-20 are now pending, and claims 1-12 and 14 are under consideration.
The previous objections to claims 2-8 and 10-14 have been withdrawn, in light of the amendments to claims 2-8, 10-12 and 14 and in light of the cancellation of claim 13.
The previous interpretation of claims 4-14 under 35 U.S.C. 112(f) has been withdrawn, in light of the amendments to claims 4 and 9.
The previous rejections of claims 1-14 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1, 6 and 9.

Applicant's arguments on pages 9-12 of the remarks regarding the prior art rejections of the non-final Office Action mailed 09/03/2020 have been fully considered, but they are not fully persuasive. 
First, Applicant asserts on pages 9-10 of the remarks that independent claim 1, as amended, is no longer anticipated by JP 2016-079840 A to Takami et al. because Takami fails to teach or suggest the newly-added claim phrase “wherein one of the two filters generates a higher knock background noise level and the other of the two filters generates a lower knock background noise level.” Applicant’s remarks also contend that the digital vibration signals of the digital filter 122a and the digital filter 122b do not process knock background noise level. The examiner respectfully disagrees. Applicant’s remarks admit that background engine noise level is vibration that occurs during operation of an engine and that is identifiable by an engine knock control system. Respectfully, it is unclear why Applicant believes that the digital filter 122a and the digital filter 122b, which receive output of the vibration sensor during operation of an engine, would not generate knock background noise level (vibration). Respectfully, it is unclear why Applicant believes that the digital filter 122a and the digital filter 122b would not at least at times generate relatively higher waveform levels and at least at other times generate relatively lower waveform levels. As best understood by the examiner, especially in view of the admissions by Applicant’s remarks, each of the digital filter 122a and the digital filter 122b would necessarily transforms a respective digital vibration signal (corresponding to the output signal of the vibration sensor SC1) into a waveform, and a waveform necessarily includes relatively higher levels and relatively lower levels, such that the waveform of the digital filter 122a would necessarily include a first one of higher and lower levels and the waveform of the digital filter 122b would necessarily include a second one of higher and lower levels. Therefore, it is understood that the engine operating method of Takami necessarily includes the newly-added claim phrase “wherein one of the two filters generates a higher knock background noise level and the other of the two filters generates a lower knock background noise level” under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Takami fails to teach that one of the two filters generates a higher knock background noise level and the other of the two filters generates a lower knock background noise level and/or in such a case where Takami is not relied upon to teach that one of the two filters generates a higher knock background noise level and the other of the two filters generates a lower knock background noise level, it is also noted that U.S. Patent Application Publication No. 2007/0028893 to Hernandez is now relied upon, in the alternative, under a new ground of rejection to render obvious amended independent claim 1.
Next, Applicant asserts on pages 10-11 of the remarks that independent claim 9, as amended, is no longer anticipated by Takami because Takami fails to teach or suggest the significant revisions to the claim. The examiner respectfully disagrees. For example, see the detailed citations and interpretations provided below in the modified anticipation rejection of amended independent claim 9.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-079840 A to Takami et al. (hereinafter: “Takami”).
With respect to claim 9, Takami teaches an engine operating method, comprising: generating an indication of knock based on an output of a first digital filter when a noise generating event associated with a first cylinder occurs within a knock window of a second cylinder and generating the indication of knock based on an output of a second digital filter when the noise generating event associated with the first cylinder does not occur within the knock window of the second cylinder [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.02_II), and only one of the claimed process steps “generating an indication of knock based on an output of a first digital filter” and “generating the indication of knock based on an output of a second digital filter” appears to be required to be performed by the claimed engine operating method for at least the reason that each of the claimed process steps “generating an indication of knock based on an output of a first digital filter” and “generating the indication of knock based on an output of a second digital filter” is dependent upon a respective one of two mutually exclusive conditions “when a noise generating event associated with a first cylinder occurs within a knock window of a second cylinder” and “when the noise generating event associated with the first cylinder does not occur within the knock window of the second cylinder,” where “generating the indication of knock based on an output of a second digital filter” is not performed by the method when the noise generating event associated with the first cylinder occurs within the knock window of the second cylinder, whereas “generating an indication of knock based on an output of a first digital filter” is not performed by the method when the noise generating event associated with the first cylinder does not occur within the knock window of the second cylinder, such that a broadest reasonable interpretation of the method of claim 9 only requires performing of one of “generating an indication of knock based on an output of a first digital filter when a noise generating event associated with a first cylinder occurs within a knock window of a second cylinder” and “generating the indication of knock based on an output of a second digital filter when the noise generating event associated with the first cylinder does not occur within the knock window of the second cylinder”; also, when a first one of “generating an indication of knock based on an output of a first digital filter” and “generating the indication of knock based on an output of a second digital filter” is performed when a corresponding one of the conditions “when a noise generating event associated with a first cylinder occurs within a knock window of a second cylinder” and “when the noise generating event associated with the first cylinder does not occur within the knock window of the second cylinder” is satisfied, the other one of “generating an indication of knock based on an output of a first digital filter” and “generating the indication of knock based on an output of a second digital filter” would not be performed because the corresponding one of the conditions “when a noise generating event associated with a first cylinder occurs within a knock window of a second cylinder” and “when the noise generating event associated with the first cylinder does not occur within the knock window of the second cylinder” would not be satisfied, such that it is understood that “generating an indication of knock based on an output of a first digital filter when a noise generating event associated with a first cylinder occurs within a knock window of a second cylinder” and “generating the indication of knock based on an output of a second digital filter when the noise generating event associated with the first cylinder does not occur within the knock window of the second cylinder” are recited in the alternative, such that it is sufficient to reject one of the alternatives under a broadest reasonable interpretation; furthermore, it is understood that at least one of the conditions “when a noise generating event associated with a first cylinder occurs within a knock window of a second cylinder” and “when the noise generating event associated with the first cylinder does not occur within the knock window of the second cylinder” is necessarily satisfied at all times because noise is necessarily generated in association with a first cylinder of an internal combustion engine during operation of the internal combustion engine given that the conditions “when a noise generating event associated with a first cylinder occurs within a knock window of a second cylinder” and “when the noise generating event associated with the first cylinder does not occur within the knock window of the second cylinder” encompasses every possible moment of time occurring throughout the operation of the internal combustion engine; nevertheless, for example, in a first interpretation, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0013-0016, 0018-0021 & 0023-0036, a determination of knock is generated, via a control device (ECU) 10, for a first one of cylinders #2, #8, #3 & #5 (e.g., “second cylinder”) of an internal combustion engine when knock occurs at the first one of cylinders #2, #8, #3 & #5 during a knock determination period (e.g., “knock window”) of the first one of cylinders #2, #8, #3 & #5 based on an output of a digital filter 122a (e.g., “first digital filter”) of a filter unit 122, where noise is always necessarily generated (including as a definable event) in association with operation of a first one of cylinders #1, #7, #6 & #4 (e.g., “first cylinder”) at all timings within the knock determination period of the first one of cylinders #2, #8, #3 & #5; alternatively, for example, in a second interpretation, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0013-0016, 0018-0021 & 0023-0036, a determination of knock is generated, via the ECU 10, for a second one of cylinders #1, #7, #6 & #4 when knock occurs at the second one of cylinders #1, #7, #6 & #4 during a knock determination period of the second one of cylinders #1, #7, #6 & #4 based on an output of a digital filter 122b (e.g., “second digital filter”) of the filter unit 122, where noise is always necessarily generated (including as a definable event) in association with the operation of the first one of cylinders #1, #7, #6 & #4 at all timings outside of the knock determination period of the first one of cylinders #2, #8, #3 & #5], the first digital filter constructed in parallel with the second digital filter (apparent from at least Fig. 1); and adjusting an engine actuator responsive to the indication of knock [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0002, 0013, 0017-0018, 0023 & 0051, the ECU 10 adjusts an igniter 30 (e.g., “engine actuator”) via an ignition instruction signal and/or an injector 31 (e.g., “engine actuator”) via a fuel injection signal responsive to the determination of knock].

With respect to claim 12, Takami teaches the engine operating method of claim 9, where the engine actuator is an ignition system (as discussed in detail above with respect to claim 9). 

With respect to claim 14, Takami teaches the engine operating method of claim 9, where the engine actuator is a fuel injector (as discussed in detail above with respect to claim 9).

Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takami, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Takami in view of U.S. Patent Application Publication No. 2007/0028893 to Hernandez (hereinafter: “Hernandez”).
With respect to claim 1, Takami teaches an engine operating method, comprising: inputting a rectified and integrated knock sensor output signal into two filters that are constructed in parallel [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0013-0016, 0018-0021 & 0023-0036, for example, via a control device (ECU) 10 (e.g., “controller”), an output signal (e.g., “knock sensor output signal”) of a vibration sensor SC1 (e.g., knock sensor”) is input into a digital filter 122a (e.g., “filter”) of a filter unit 122, after being processed by a first conversion unit (ΔΣ ADC) 121a (e.g., “rectified and integrated”) of an A/D conversion unit 121, at times including a first time (e.g., during a knock determination period of a #1 cylinder), and the output signal of the vibration sensor SC1 is input into a digital filter 122b (e.g., “filter”) of the filter unit 122, after being processed by a second conversion unit (ΔΣ ADC) 121b (e.g., “rectified and integrated”) of the A/D conversion unit 121, at times including a second time (e.g., during a knock determination period of a #3 cylinder) that is different from the first time, where the digital filter 122a is arranged in parallel to the digital filter 122b], wherein one of the two filters generates a higher knock background noise level and the other of the two filters generates a lower knock background noise level [as depicted by at least Fig. 1 and as discussed by at least ¶ 0024, each of the digital filter 122a and the digital filter 122b transforms a respective digital vibration signal (corresponding to the output signal of the vibration sensor SC1) into a waveform, and a waveform necessarily includes relatively higher levels and relatively lower levels, such that the waveform of the digital filter 122a would necessarily include a first one of higher and lower levels and the waveform of the digital filter 122b would necessarily include a second one of higher and lower levels]; generating an indication of knock via the output of one of the two filters while not processing output of the other of the two filters to determine knock (as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0023, for example, via a determination unit 124a of a CPU 124 of the ECU 10, a determination of knock is generated based on an output from the digital filter 122a at the first time when the output signal of the vibration sensor SC1 is processed by the digital filter 122a and not processed by the digital filter 122b); and retarding spark timing via the indication of knock via a controller (as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0002, 0013, 0017-0018, 0023 & 0051, the ECU 10 adjusts an igniter 30 to retard an ignition timing via an ignition instruction signal at times including when the determination unit 124a outputs the determination of knock).
As discussed in detail above, Takami is understood to teach each and every limitation of the engine operating method of claim 1 so as to anticipate the claim under a broadest reasonable interpretation; however, in such a case where Applicant is able to sufficiently show that Takami fails to teach that one of the two filters generates a higher knock background noise level and the other of the two filters generates a lower knock background noise level and/or in such a case where Takami is not relied upon to teach that one of the two filters generates a higher knock background noise level and the other of the two filters generates a lower knock background noise level, it is also noted that Hernandez teaches that a bandpass filter generates a waveform having relatively lower levels corresponding to background noise and relatively higher levels corresponding to the background noise.
Therefore, in the event that Takami is not relied upon to teach that one of the two filters generates a higher knock background noise level and the other of the two filters generates a lower knock background noise level, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made in view of the teachings of Hernandez that that one of the two filters of the engine operating method of Takami would generate a higher knock background noise level at times 

With respect to claim 2, Takami (alternatively, Takami modified supra) teaches the engine operating method of claim 1, where the two filters are digital filters incorporated into the controller (as discussed in detail above with respect to at least claims 1 and 9). 

With respect to claim 5, Takami (alternatively, Takami modified supra) teaches the engine operating method of claim 4, further comprising rectifying and integrating an output of a knock sensor to produce the rectified and integrated knock sensor output signal, the output of the knock sensor sampled during a knock window of a first cylinder [for example, as discussed in detail above with respect to at least claim 1, via the ECU 10, the output signal of the vibration sensor SC1 is input into the digital filter 122a after being processed by the ΔΣ ADC 121a at times including the first time during the knock determination period (e.g., “knock window”) of the #1 cylinder (e.g., “first cylinder”)]. 

With respect to claim 6, Takami (alternatively, Takami modified supra) teaches the engine operating method of claim 5, further comprising generating the indication of knock via the output of the one of the two filters derived from the output of the knock {for example, as discussed in detail above with respect to at least claim 1, the determination of knock generated via the output of the digital filter 122a, corresponding to the first time during the knock determination period of the #1 cylinder, is directed to the determination unit 124a in response to operation (e.g., “active operating state”) of an internal combustion engine (e.g., “device”) (or a component thereof (e.g., a fuel injector 31) (e.g., “device”)] that controls flow of fluid (such as fuel) into a #2 cylinder (e.g., “second cylinder”)}.

With respect to claim 8, Takami (alternatively, Takami modified supra) teaches the engine operating method of claim 6, where the fluid is fuel and where the device is a fuel injector (as discussed in detail above with respect to claim 6). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takami in view of U.S. Patent Application Publication 2005/0000272 to Takemura et al. (hereinafter: “Takemura”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Takami in view of Hernandez, and in view of Takemura.
With respect to claim 3, Takami (alternatively, Takami modified supra) teaches the engine operating method of claim 1; however, Takami appears to lack a clear teaching as to whether the method further comprises: a first filter time constant associated with the one of the two filters and a second filter time constant associated with the other of the two filters (as discussed by at least ¶ 0021, the filter unit 122 functions as a bandpass filter, such that it is understood that each of the digital filter 122a and the digital filter 122b is a bandpass filter). 
Takemura teaches an analogous engine operating method, including filtering output of a knock sensor with a band-pass filter to detect knock, where the band-pass filter includes a time constant to improve precision of an output signal of the knock sensor (as depicted by at least Figs. 1 & 3 and as discussed by at least ¶ 0022-0027, 0036 & 0046).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine operating method of Takami, if even necessary, with the teachings of Takemura such that a first filter time constant is associated with the one of the two filters and a second filter time constant is associated with the other of the two filters in order to actually implement conventional structure of the bandpass filter (inclusive of an appropriate time constant) for each of the digital filters 122a, 122b of the filter unit 122 of Takami.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takami in view of U.S. Patent Application Publication No. 2014/0350823 to Glugla (hereinafter: “Glugla”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Takami in view of Hernandez, and in view of Glugla.
With respect to claim 4, Takami (alternatively, Takami modified supra) teaches the engine operating method of claim 1, further comprising: operating in a first condition, wherein all cylinders of the engine are combusting fuel; adjusting a state of a switch to generate the indication of knock based on the output of the one of the two filters during [for example, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0025, via the ECU 10, an adjustment unit 124a (e.g., “switch”) of the CPU 124 adjusts input from the vibration sensor SC1 to the A/D conversion unit 121 such that the output of the digital filter 122a is communicated to the determination unit 124b at the first time during the knock determination period of the #1 cylinder (e.g., “during a first condition of an engine”), and the adjustment unit 124a adjusts input from the vibration sensor SC1 to the A/D conversion unit 121 such that the output of the digital filter 122b is communicated to the determination unit 124b at the second time during the knock determination period of the #3 cylinder (e.g., “during another condition of an engine”)].
Takami appears to lack a clear teaching as to whether the engine operating method further includes operating the engine in a second condition, wherein less than all of the cylinders of the engine are combusting fuel. Therefore, Takami appears to lack a clear teaching as to whether the engine operating method further includes adjusting the state of the switch to generate the indication of knock based on the output of the other of the two filters during the second condition of the engine.
Glugla teaches an engine operating method including operating in a first condition with all cylinders of an engine combusting fuel, and operating the engine in a second condition with less than all of the cylinders of the engine combusting fuel (apparent from at least Fig. 3). Glugla also teaches generating an indication of knock based on detected vibration at times including when all cylinders of an engine are (apparent from at least Fig. 5 in view of at least ¶ 0035).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine operating method of Takami with the teachings of Glugla to include operating the engine in a second condition with less than all of the cylinders of the engine combusting fuel because Glugla further teaches that selectively deactivating cylinders of an engine beneficially reduces fuel consumption and emissions (as discussed by at least ¶ 0002). Furthermore, it is understood that the engine operating method of Takami modified by Glugla would also adjust the state of the switch to generate the indication of knock based on the output of the other of the two filters, depending upon which cylinder currently is within its knock determination period, during the second condition of the engine in order to determine whether knock occurs during the deactivating of the cylinders of the engine in the same way that Glugla continues to determine whether knock occurs after cylinders are deactivated.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takami in view of U.S. Patent Application Publication No. 2011/0257872 to Masuda et al. (hereinafter: “Masuda”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Takami in view of Hernandez, and in view of Masuda.
With respect to claim 7
Masuda teaches an analogous engine operating method, including directing output of a first filter derived from output of a knock sensor sampled during a knock window of a first cylinder responsive to an operating state of a poppet valve of an internal combustion engine that controls flow of air into a second cylinder [for example, as depicted by at least Figs. 1-6 and as discussed by at least ¶ 0003 & 0020-0032, an output of a first band-pass filter 36, corresponding to a knock determination range of a first one of a plurality of cylinders of an internal combustion engine 11, is directed to determine knocking in response to operation (e.g., opening or closing) of fuel injectors 20 and operation (e.g., closing) of intake valves 29 (e.g., “poppet valve”) that controls flow of fluid (fuel and air, respectively) into the cylinders (including a second one of the cylinders)]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine operating method of Takami, if even necessary, with the teachings of Masuda such that the fluid is air and the device is a poppet valve because poppet-type intake valves are conventional in the art of internal combustion engines for controlling flow of intake air into cylinder(s) of an internal combustion engine, such that, in Takami, the output of the digital filter 122a, corresponding to the first time during the knock determination period of the #1 cylinder, would be directed to the determination unit 124a in response to operation of an intake valve of the internal combustion engine that controls flow of air into the #2 cylinder, such that the engine operating method of Takami would necessarily include directing output of the one filter derived from output of the knock sensor sampled during the knock .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takami in view of U.S. Patent Application Publication No. 2011/0153182 to Sasaki (hereinafter: “Sasaki”), and in view of U.S. Patent No. 5,996,398 to Schleupen et al. (hereinafter: “Schleupen”).
With respect to claim 10, Takami teaches the engine operating method of claim 9; however, Takami appears to be silent as to whether the noise generating event is an opening or a closing of a fuel injector of the first cylinder (because opening of a fuel injector and closing of a fuel injector are recited in the alternative).
Masuda teaches that fuel injectors, including a fuel injector of a first cylinder, generate noises, detectable by a knock sensor, including when driving or seating during a knock window of a second cylinder (as discussed by at least ¶ 0006-0008, 0030 & 0042). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine operating method of Takami, if even necessary, with the teachings of Sasaki such that the noise generating event is an opening or a closing of a fuel injector because Sasaki teaches that fuel injectors, including a fuel injector of a first cylinder, generate noises, detectable by a knock sensor, including when driving or seating during a knock window of a second cylinder.
Takami also appears to lack a clear teaching as to whether the first digital filter includes a first time constant and the second digital filter includes a second, different time constant.
In a first embodiment, Schleupen teaches a single digital filter (13) having a time constant (apparent from at least Fig. 1 in view of at least Col. 2, lines 58-61).
In a second embodiment, Schleupen differently teaches a digital filter arrangement including a first digital filter (13) having a first time constant and a second digital filter (18) having a second, different time constant (apparent from at least Fig. 3 in view of at least Col. 2, lines 58-61, Col. 3, lines 25-30 & Col. 3, line 63 – Col. 4, line 2).
In a third embodiment, Schleupen differently teaches a digital filter arrangement including a first digital filter (a first one of 13, 18, 21 & 22) having a first time constant and a second digital filter (a second one of 13, 18, 21 & 22) having a second, different time constant (apparent from at least Fig. 4 in view of at least Col. 4, lines 18-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine operating method of Takami with the teachings of Schleupen such that the first time constant of the first digital filter is different from the second time constant of the second digital filter because Schleupen teaches that providing more than one digital filter (including different digital filters and/or variable digital filters) beneficially improves reliability of knock detection for a cylinder (e.g., in the second and third embodiments) as compared to knock detection for a cylinder based on a single (non-variable) digital filter. Therefore, it is understood that replacing each of the digital filter 122a and the digital filter 122b of Takami with a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takami in view of Masuda, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Takami in view of Masuda, and in view of Glugla.
With respect to claim 11, Takami teaches the engine operating method of claim 9; however, Takami appears to be silent as to whether the noise generating event is a closing of a poppet valve. 
Masuda teaches an analogous engine operating method, in which output of a first digital filter is supplied to a knock indicating module based on a presence of a noise generating event associated with a first cylinder occurring within a knock window of a second cylinder, where the noise generating event is a closing of a poppet valve [for example, as depicted by at least Figs. 1-6 and as discussed by at least ¶ 0003 & 0020-0032, an output of a first band-pass filter 36, corresponding to a knock determination range of a second one of a plurality of cylinders of an internal combustion engine 11, is directed to a knock determining unit 40 to determine knocking at times including when intake valves 29 (e.g., “poppet valve”) and exhaust valves 30 (e.g., “poppet valve”) are operating (e.g., closing) to control flow of air into or exhaust out of the cylinders (including a first one of the cylinders)]. 
Therefore, even in the event that the claim phrase “where the noise generating event is a closing of a poppet valve” is interpreted as necessarily being performed by the claimed engine operating method, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine operating method of Takami, if even necessary, with the teachings of Masuda such that the noise generating event is a closing of a poppet valve because Masuda teaches that intake valves and exhaust valves, including one of an intake valve or an exhaust valve of a first cylinder, generate noises, detectable by a knock sensor, when closing at times including during knock windows of a second cylinder.
Takami also appears to lack a clear teaching as to whether generating the indication of knock based on the output of the second digital filter occurs while the first cylinder is deactivated (nevertheless, such a claim element is merely presented in the alternative, as discussed in detail above with respect to claim, such that “generating the indication of knock based on the output of the second digital filter occurs while the first cylinder is deactivated” does not necessarily further limit the claimed method under a broadest reasonable interpretation)
Glugla teaches an engine operating method including operating in a first condition with all cylinders of an engine combusting fuel, and operating the engine in a second condition with less than all of the cylinders of the engine combusting fuel (apparent from at least Fig. 3). Glugla also teaches generating an indication of knock based on detected vibration at times including when all cylinders of an engine are combusting fuel and at other times when less than all of the cylinders of the engine are combusting fuel (apparent from at least Fig. 5 in view of at least ¶ 0035).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine operating method of Takami with the teachings of Glugla to include operating the engine with the first cylinder deactivated because Glugla further teaches that selectively deactivating cylinders of an engine beneficially reduces fuel consumption and emissions (as discussed by at least ¶ 0002). Furthermore, it is understood that the engine operating method of Takami modified by Glugla would also adjust the state of the switch to generate the indication of knock based on the output of the second digital filter, depending upon which cylinder currently is within its knock determination period, while the first cylinder is deactivated in order to determine whether knock occurs during the deactivating of at least the first cylinder of the engine in the same way that Glugla continues to determine whether knock occurs after cylinders are deactivated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747